Putnam, J.
We all think that the plaintiff cannot recover, either for the price or value of the wood, or for the labor of cutting it. On the facts, which the parties have submitted to us, the right of Reynolds to the wood depended on his removing it from the land within two years. The land belonged to the defendant, with the appurtenances, subject to the right of Reynolds, his administrators and assigns. The interests of the parties were adverse. It was for Reynolds’s interest to get as much wood from the land as he could within the time, and the defendant was benefited according to the quantity of. wood remaining after the term of two years.
It makes no difference, in this case, that the plaintiff did not know, when he received a transfer of Reynolds’s right, the condition on which that right depended. The plaintiff acquired only such right as his assignor had, and must stand in precisely the same situation, in regard to the defendant, in which his assignor had stood. Unfortunately for the plaintiff, though he cut the wood within the two years, he did not remove it within that time, and the right to the wood reverted to the defendant. He had it absolutely, as appurtenant to his freehold, just as if no agreement for the sale of it had ever been made. The plaintiff, therefore, cannot recover for the wood, or the price of it, because he did not perfect a title to it.
It is contended for the plaintiff, that as he has performed much labor upon the property which has reverted to the défendmt, he should have a reasonable compensation. But there has *273been no contract between the parties, express or implied, touching the wood. The plaintiff did the work, on his own account, and not at the request or for the benefit of the defendant. Indeed, it may be that the trees would, if standing, be worth more to the defendant than the wood.

Plaintiff nonsuit.